  4:20-cv-02597-DCC-TER        Date Filed 01/27/21    Entry Number 38      Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                                FLORENCE DIVISION

Russell C. Geissler,               )            Case No 4:20-cv-02597-DCC-TER
                                   )
                   Plaintiff,      )
                                   )
v.                                 )                       ORDER
                                   )
South Carolina Department of       )
Corrections and Bryan P. Sterling, )
                                   )
                   Defendants.     )
________________________________ )

      This matter is before the Court on Plaintiff’s motion to remand. ECF No. 12.

Defendants filed a response in opposition. ECF No. 19. In accordance with 28 U.S.C.

§ 636(b) and Local Civil Rule 73.02(B)(2) (D.S.C.), this matter was referred to United

States Magistrate Judge Thomas E. Rogers, III, for pre-trial proceedings and a Report

and Recommendation (“Report”). On September 14, 2020, the Magistrate Judge issued

a Report recommending that the motion be denied. ECF No. 21. The Magistrate Judge

advised Plaintiff of the procedures and requirements for filing objections to the Report

and the serious consequences if he failed to do so. Plaintiff has not filed objections to

the Report and the time to do so has lapsed.1

      The Magistrate Judge makes only a recommendation to this Court.                 The

recommendation has no presumptive weight, and the responsibility to make a final



      1
       The Court reviewed Plaintiff’s motion for extension of time filed on November 23,
2020, and concluded that Plaintiff did not intend to request additional time to respond to
the Report. See ECF No. 31.
  4:20-cv-02597-DCC-TER         Date Filed 01/27/21    Entry Number 38      Page 2 of 2




determination remains with the Court. See Mathews v. Weber, 423 U.S. 261 (1976). The

Court is charged with making a de novo determination of any portion of the Report of the

Magistrate Judge to which a specific objection is made. The Court may accept, reject, or

modify, in whole or in part, the recommendation made by the Magistrate Judge or

recommit the matter to the Magistrate Judge with instructions. See 28 U.S.C. § 636(b).

The Court will review the Report only for clear error in the absence of an objection. See

Diamond v. Colonial Life & Accident Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (stating

that “in the absence of timely filed objection, a district court need not conduct a de novo

review, but instead must only satisfy itself that there is no clear error on the face of the

record in order to accept the recommendation.” (citation omitted)).

       After considering the record in this case, the applicable law, and the Report of the

Magistrate Judge, the Court finds no clear error and agrees with the recommendation of

the Magistrate Judge. Accordingly, the motion to remand [12] is DENIED.

       IT IS SO ORDERED.

                                                        s/ Donald C. Coggins, Jr.
                                                        United States District Judge
January 27, 2021
Spartanburg, South Carolina




                                             2
